DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 12, and 17, the closest reference to Chann et al. (Pub No. 20150364900) disclose the STABILIZATION OF WAVELENGTH BEAM COMBINING LASER SYSTEMS IN THE NON-WAVELENGTH BEAM COMBINING DIRECTION. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 12, and 17.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a transform lens assembly positioned in a path of the laser beams, the transform lens assembly collimating the laser beams and directing the laser beams to spatially overlap at a focal plane of the transform lens; a wavelength selective beam combiner positioned at the focal plane that combines the lasers beams to provide a combination beam that is directed along a combination axis; and a path length adjuster positioned in a path of the first laser beams, the path length adjuster being adjustable to adjust of a path length the first laser beams relative to the second laser beams”.
Regarding claim 12,
None of the cited prior arts discloses the claimed structural combination of independent claim 12, in particular having the limitation of “a transform lens positioned in a path of the laser beams, the transform lens assembly collimating the laser beams and directing the laser beams to spatially overlap at a focal plane of the transform lens; and  50a wavelength selective beam combiner positioned at the focal plane that combines the lasers beams to provide a combination beam that is directed along a combination axis; wherein the transform lens includes a first lens segment having a first focal length and a second lens segment having a second focal length that is different from the first focal length, wherein the first lens segment directs the first laser beams at the focal plane and the second lens segment directs the second laser beams at the focal plane”.
Regarding claim 17,
None of the cited prior arts discloses the claimed structural combination of independent claim 17, in particular having the limitation of “an emitter body that includes a plurality of spaced apart emitters that cooperate to emit at least a portion of the assembly output beam; a controller that directs current to the emitter body; and a laser mount that is electrically connected the emitter body, the laser mount includes a mounting region and a first gap region; wherein the emitter body is coupled to the laser mount with at least a portion of emitter body cantilevering over the first gap region”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828